Opinion filed June 12, 2008 















 







 



Opinion filed June 12,
2008 
 
 
 
 
 
 
                                                                       
In The
                                                                             

    Eleventh Court of Appeals
                                                                  
__________
 
                                                         
No. 11-08-00107-CV
                                          
__________
 
                                   
 EMILIO H. CHAVEZ, Appellant
 
                                                            
V.
 
      
 TEXAS
TECH HEALTHCARE SYSTEM/DR. BEN LUONG, Appellees
 

 
                                        
On Appeal from the 106th District Court
 
                                                       
 Dawson County, Texas
 
                                             
Trial Court Cause No. 07-11-17801
 

 
                                            
M E M O R A N D U M    O P I N I O N
The trial court signed its judgment on
February 1, 2008.  Appellant filed a pro se notice of appeal but did not
file a motion for new trial.  We dismiss the appeal.
 
The appellate record was originally due to
be filed in this court on April 1, 2008.  When the record was not timely
filed, this court extended the due date to May 23, 2008.  Tex. R. App. P. 37.3(a)(1).  The clerk of the trial court has notified this court
in writing that appellant has failed to make arrangements to pay for the clerk=s record and has failed to file a
designation of record.  On May 5, 2008, the clerk of this court wrote the
parties and informed them that, unless appellant forwarded proof of payment and
designation of the record to this court on or before May 20, 2008, the appeal
would be subject to dismissal.  There has been no response to our May 20
letter.
Appellant did not file an affidavit of
inability to pay in compliance with Tex.
R. App. P. 20.1.  Therefore, the failure to file the clerk=s record appears to be due to appellant=s actions.  The appeal is dismissed.  Tex. R. App. P. 37.3(c).
 
 
PER CURIAM
 
June 12, 2008
 
Panel consists of:  Wright,
C.J.,
McCall, J., and
Strange, J.